                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

    MICHAEL SCHMIERBACH,

                   Plaintiff,

    vs.                                                   Case No. 18-01684-NJR-GCS

    ALTON & SOUTHERN RAILWAY
    COMPANY,

                   Defendant.


                              MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

          This matter is before the Court on the Motion to Dismiss filed by Defendant Alton

& Southern Railway Company (“Alton”) (Doc. 8). For the following reasons, the motion

is denied.

                            FACTUAL AND PROCEDURAL BACKGROUND 1

          Plaintiff Michael Schmierbach was employed by Alton for approximately nine and

a half years when he was terminated in April 2017 (Doc. 1, pp. 3 & 5). In 2012,

Schmierbach’s wife was diagnosed with cancer, and he took medical leave to care for her

(Id. at p. 5). In late 2016 or early 2017, Schmierbach’s managers began verbally harassing

him because they were dissatisfied with his attendance (Id.). In January 2017,




1These allegations are taken from the complaint and accepted as true for purposes of Alton’s motion to
dismiss. Yeftich v. Navistar, Inc., 722 F.3d 911, 915 (7th Cir. 2013) (“We review a Rule 12(b)(6) dismissal de
novo, construing the complaint in the light most favorable to the plaintiffs, accepting as true all well-
pleaded facts and drawing reasonable inferences in the plaintiff’s favor.”).

                                                Page 1 of 6
Schmierbach took medical leave for over one week because his wife underwent surgery

(Id.). On March 2, 2017, Alton removed Schmierbach from service, pending investigation,

and on April 11, 2017, Schmierbach was terminated (Id.).

       On September 4, 2018, Schmierbach filed a five-count complaint in this Court (Doc.

1). He alleges federal claims under the Americans with Disabilities Act, 42 U.S.C. § 12101,

et seq., the Family Medical Leave Act, 29 U.S.C. § 2601 et seq., and the Federal Rail Safety

Act, 49 U.S.C. § 20101, et seq. Schmierbach also alleges a state claim under the Illinois

Human Rights Act, 740 ILCS 174/1, et seq. (“IHRA”). The Court has subject matter

jurisdiction over the federal claims pursuant to 28 U.S.C. § 1331, and supplemental

jurisdiction over the IHRA claim pursuant to 28 U.S.C. § 1367.

       On November 5, 2018, Alton filed a Motion to Dismiss under Federal Rule of Civil

Procedure 12(b)(6), arguing the IHRA claim must be dismissed because Schmierbach

failed to exhaust his administrative remedies before filing this suit (Doc. 8).

                                     LEGAL STANDARDS

       The purpose of a Rule 12(b)(6) motion is to decide the adequacy of the complaint,

not to determine the merits of the case or decide whether a plaintiff will ultimately

prevail. Gibson v. City of Chicago, 910 F.2d 1510, 1520 (7th Cir. 1990). Claims filed within

the federal courts are governed by the Federal Rule of Civil Procedure 8(a)(2) which

requires only “a short and plaint statement of the claim showing that the pleader is

entitled to relief.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). For a claim to

survive a Rule 12(b)(6) motion to dismiss, the claim must sufficiently “state a claim to

relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A claim has


                                          Page 2 of 6
facial plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged” Id. A

plaintiff need not plead detailed factual allegations, but must provide “more than labels

and conclusions, and a formulaic recitation of the elements.” Bell Atlantic Corp v. Twombly,

550 U.S. 544, 570 (2007). “A plaintiff still must provide only enough detail to give the

defendant fair notice of what the claim is and the grounds upon which it rests, and,

through his allegations, show that it is plausible, rather than merely speculative, that he

is entitled to relief.” Lang v. TCF Nat. Bank, 249 F. App’x 464, 466 (7th Cir. 2007) (citing

Bell Atlantic, 550 U.S. 544, 555 (2007)). For purposes of a motion to dismiss under Rule

12(b)(6), the Court must accept all well-pleaded facts as true and draw all possible

inferences in favor of the plaintiff. McReynolds v. Merrill Lynch & Co., Inc., 694 F.3d 873,

879 (7th Cir. 2012).

                                       DISCUSSION

       The IHRA provides for a comprehensive procedure for redressing human rights

violations, under which a complainant must exhaust his or her administrative remedies

before bringing a civil suit. An individual who alleges a violation under the IHRA must

file a charge with the Illinois Department of Human Rights (“Department”) within 300

days of the alleged violation. 775 ILCS 5/7A-102. Only until the complainant receives a

final report from the Department, or the Department fails to issue a report within 365

days after the charge is filed, may a complainant commence a civil suit. 775 ILCS 5/7A-

102(D), (G)(2).




                                        Page 3 of 6
       The procedure becomes more convoluted when a complainant files a charge with

the Department and the Equal Employment Opportunity Commission (“EEOC”). In the

case of dual filings, the Department “shall take no action until the EEOC makes a

determination on the charge and after the complainant notifies the Department of the

EEOC’s determination.” 775 ILCS 5/7A-102(A-1). The one-year IHRA investigation

period is tolled “from the date on which the charge is filed with the EEOC to the date on

which the EEOC issues its determination.” Id. When the EEOC does not issue a

determination, but issues the complainant a notice of a right to sue, and the complainant

timely notifies the Department, “the Department shall notify the parties . . . that the

Department will adopt the EEOC’s determination as a dismissal for lack of substantial

evidence . . .” Id.

       Here, Schmierbach alleges he timely filed charges with the Department and the

EEOC, and he received a notice of a right to sue (“RTS”) from the EEOC on June 21, 2018

(Doc. 1, p. 4; Doc. 1, Ex. 1). But the complaint does not allege Schmierbach received a final

report from the Department before commencing this suit. And Alton points out that an

RTS from the EEOC is not a substitute for a final report from the Department. Anderson

v. Centers for New Horizons, Inc., 891 F. Supp. 2d 956, 960 (N.D. Ill. 2012) (“[A] right to sue

letter from the EEOC does not serve as a substitute for a final order from the Illinois

Department of Human Rights.”).

       In his response to Alton’s motion to dismiss, Schmierbach attaches a notice of

dismissal he received from the Department on November 15, 2018, which authorizes him




                                         Page 4 of 6
to bring suit (Doc. 14, Ex. 1). 2 But Schmierbach filed his complaint in this Court on

September 4, 2018—over two months before he received the Department’s notice. Thus,

Alton argues the case should be dismissed as premature, suggesting that the IHRA’s

exhaustion requirements are jurisdictional.

        The IHRA traditionally provided that the Department had exclusive jurisdiction

over claims arising under the Act. 775 ILCS 5/8-111(D) (“Except as otherwise provided

by law, no court of this state shall have jurisdiction over the subject of an alleged civil

rights violation other than as set forth in this Act.”). Accordingly, courts could only

review final orders of the Illinois Human Rights Commission and would sustain the

Commission’s findings unless they were “contrary to the manifest weight of

the evidence.” Id. at § 5/8-111(B)(2). But in 2008, the IHRA was amended and

many courts now believe that the IHRA authorizes Illinois courts to assert original

jurisdiction over IHRA claims. Laurie v. BeDell, Case No. 16-759-DRH-RJD, 2017 WL

1076940, at *3 (S.D. Ill. Mar. 22, 2017). Even if exhaustion is not jurisdictional,

however, the IHRA still plainly requires a complainant to exhaust his or her

administrative remedies before commencing a civil suit. Ocampo v. Remedial

Environmental Manpower, Inc., No. 13-cv-06283, 2004 WL 2893190, at *4 (N.D. Ill.




2Courts generally cannot consider any matters outside the pleadings when ruling on a Rule 12(b)(6) motion
to dismiss. FED. R. CIV. P. 12(d). But the rule is not absolute, and there is a narrow exception that permits
courts to take judicial notice of matters of public records. General Elec. Capital Corp. v. Lease Resolution Corp.,
128 F.3d 1074, 1080 (7th Cir. 1997). This includes records of administrative bodies such as the IDHR. McGee
v. United Parcel Serv., Inc., No. 01 C 9099, 2002 WL 449061, at *2 (N.D. Ill. March 22, 2002); Morris v. Albertson,
Inc., No. 01 C 2099, 2001 WL 936118, at *1 (N.D. Ill. Aug. 17, 2011). Accordingly, the court may consider the
Department’s notice of dismissal that Schmierbach attached to his response to Alton’s motion to dismiss.

                                                  Page 5 of 6
June 26, 2014) (“[B]oth before and after the 2008 amendments, courts routinely have

dismissed IHRA claims when the plaintiff has not exhausted his or her administrative

remedies.”).

       Although the jurisdictional issue is unclear, “[t]here is no definitive ruling that

states that IHRA claims must be dismissed due to premature filing.” Bedell, 2017 WL

1076940, at *4. And Schmierbach filed his complaint within 90 days of receiving the notice

of dismissal, so he has satisfied the IHRA’s exhaustion requirements. See Id. Also, for the

sake of judicial efficiency, it is appropriate to forgo dismissal without prejudice. The

proper remedy for failure to exhaust administrative remedies is dismissing the complaint

without prejudice. Green v. Meese, 875 F.2d 639, 643 (7th Cir. 1989). Thus, dismissing

Schmierbach’s complaint for premature filing would permit him to file a timely amended

complaint and “would not aid in judicial efficiency, conservation of resources, or the swift

resolution of this litigation.” Bedell, 2017 WL 1076940, at *4.

       Accordingly, the Motion to Dismiss Count II of the Complaint (Doc. 8) filed by

Alton is DENIED.

       IT IS SO ORDERED.

       DATED: June 27, 2019

                                                  ____________________________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge




                                         Page 6 of 6
